Name: Commission Regulation (EEC) No 1011/93 of 28 April 1993 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/44 Official Journal of the European Communities 29 . 4. 93 COMMISSION REGULATION (EEC) No 1011/93 of 28 April 1993 altering the import levies on products processed from cereals and rice rate established during the reference period from 27 April 1993, as regards floating currencies, should be used to calculate the levies ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (l0), as last amended by Regulation (EEC) No 1740/78 ("), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy 0, and in particular Article 5 thereof, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 756/93 (6), as last amended by Regulation (EEC) No 989/93 0 ; Whereas Council Regulation (EEC) No 1906/87 (8), amended Council Regulation (EEC) No 2744/75 ('), as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to Regulation (EEC) No 756/93 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 29 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 73, 19 . 3 . 1992, p. 7. O OJ No L 387, 31 . 12. 1992, p. 1 .H OJ No L 77, 31 . 3 . 1993, p. 39. O OJ No L 102, 28 . 4. 1993, p. 12. (8) OJ No L 182, 3. 7. 1987, p. 49. 0 OJ No L 281 , 1 . 11 . 1975, p. 65. ('&lt;&gt;) OJ No L 168, 25. 6 . 1974, p. 7. (&gt;') OJ No L 202, 26. 7. 1978, p. 8 . 29 . 4. 93 Official Journal of the European Communities No L 104/45 ANNEX to the Commission Regulation of 28 April 1993 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies (8) ACP Third countries(other than ACP) 1102 20 10 251,28 257,32 1102 20 90 142,39 145,41 1103 13 10 251,28 257,32 1103 1390 142,39 145,41 1103 29 40 251,28 257,32 110419 50 251,28 257,32 1104 23 10 22336 226,38 1104 23 30 223,36 226,38 1104 23 90 142,39 145,41 1104 30 90 104,70 110,74 1106 20 90 221,13 (3) 245,31 1108 1200 224,76 245,31 1108 1300 224,76 245,31 (6) 1108 14 00 112,38 245,31 1108 1990 112,38(3) 245,31 1702 30 51 293,16 389,88 1702 30 59 224,76 291,25 1702 30 91 293,16 389,88 1702 30 99 224,76 291,25 1702 40 90 224,76 291,25 1702 90 50 224,76 291,25 1702 90 75 307,12 403,84 1702 90 79 213,59 280,08 2106 90 55 224,76 291,25 2303 10 11 279,20 460,54 (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (') Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes. (8) No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC.